DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of invention II encompassing claims 1-17  in the reply filed on 01/17/2022 is acknowledged. 
Claims 18-20 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention I, there being no allowable generic or linking claim. The election was made without traverse on 01/17/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Songhosuk (KR101158910B1. Machine translation is attached ) in view of  Rizzo (US 6053183 A).
Regarding claim 1, Songhosuk discloses a cosmetic dispensing apparatus ( Abstract), comprising: a pulverizing component (See annotated Fig.1 below “A”) comprising a first cavity (See annotated Fig.1 below), a second cavity (See annotated Fig.1 below), and a 
Songhosuk  does not explicitly disclose a sealable sifter component configured to control access to the pulverized friable cosmetic solid.  
Rizzo teaches a loose cosmetic powder sifter device (Abstract) with a sealable sifter component (Fig. 7, 50), with a sifter plate (Fig. 7, 61) and a cover plate (Fig. 7, 65) to allows the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself ( Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date modify Songhosuk’s cosmetic dispensing device with the sealable sifter as taught by Rizzo to  allows the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself.

    PNG
    media_image1.png
    785
    721
    media_image1.png
    Greyscale

Regarding claim 2, Songhosuk and Rizzo disclose the claimed invention of claim 1. Songhosuk further discloses the pulverizing component and the press component are complementarily threaded to function as a screw press (Annotated Fig.1 above, “320” of pulverizing component “A” is threaded to “210” of the press component). 
Regarding claim 3, Songhosuk and Rizzo disclose the claimed invention of claim 2. Songhosuk further discloses the screw press (Annotated Fig. 1 above) is configured to impart compressing and shearing forces on the friable cosmetic solid (Annotated Fig. 1 above and page 5/11 line 1-6, the examiner notes that by rotating the press component it moves element 300 up and down inside element 100. This will result on compressing st cavity during the grinding process with the pulverizing component “A” ). 
Regarding claim 5, Songhosuk and Rizzo disclose the claimed invention of claim 1.  Songhosuk further discloses the perforated screen (Annotated Fig. 1, 430) is characterized by hole (432,433) widths close to 1.0 millimeters as shown in Fig. 1, but does not explicitly disclose the hole widths is 1.0 millimeter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the hole widths of the perforated screen of Songhosuk’s device to be 1.0 millimeter to uniformly grind the cosmetic powder, and applying uniformly the loose cosmetic powder on the user’s skin.
The instant disclosure describes the selection of the width as merely preferable [“0046” Other hole sizes (e.g., 0.5mm, 2.0mm) may be substituted with equal success by artisans of ordinary skill in the related arts] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of the hole widths is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
Regarding claim 6, Songhosuk and Rizzo discloses the claimed invention of claim 1. Rizzo further discloses the sealable sifter ( Fig. 7, 50) component can be opened to permit access to the pulverized friable cosmetic solid (Fig. 8, The sifter can be open by lifting the tab 70); and 2-RESPONSE TO RESTRICTION REQUIREMENT MAILED NOVEMBER 18, 2021Application No.: 16/814,992Docket No.: PWDR.001.US1wherein sealable sifter component can be closed to stow the pulverized friable cosmetic solid the for portable ( Fig. 5). 
Regarding claim 7, Songhosuk and Rizzo disclose the claimed invention of claim 6. Rizzo further discloses the sealable sifter component comprises a sifter plate ( Fig. 7, 61) and a cover plate (Fig. 7, 65).  
Regarding claim 8, Songhosuk and Rizzo disclose the claimed invention of claim 6. Songhosuk  further discloses a top lid ( See annotated Fig. 1 above) that locks the sealable sifter component for travel.  
Regarding claim 9, Songhosuk and Rizzo disclose the claimed invention of claim 1, Songhosuk further discloses a storage space between a bottom lid and the press component ( See annotated Fig. below).

    PNG
    media_image2.png
    702
    690
    media_image2.png
    Greyscale

Regarding claim 10, Songhosuk discloses a cosmetic dispensing apparatus (Abstract), comprising: a pulverizing component (See annotated Fig. 1 above “A”) configured to pulverize a friable cosmetic solid into a loose powder (abstract); and a locking component (Annotated Fig. 1 above, top lid) configured to lock the enclosure 
Rizzo teaches a loose cosmetic powder sifter device (Abstract) with an enclosure component  (Fig. 7, sifter 50)  configured to control access to loose powder, with a sifter plate (Fig. 7, 61) and a cover plate (Fig. 7, 65) to allows the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date modify Songhosuk’s cosmetic dispensing device with the enclosure component as taught by Rizzo to allows the consumer the option of either dispensing the powder through a sifter, or through an opening of sufficient diameter to accommodate a brush without the consumer having to remove and discard the insert itself.
Regarding claim 11, Songhosuk and Rizzo disclose the claimed invention of claim 10.  Songhosuk  further discloses the pulverizing component (See annotated Fig. 1 above “A”) is configured to reduce the friable cosmetic solid into particles suitable for cosmetic application (Abstract, the examiner notes that the cosmetic powder is finely ground into small particles using the pulverizing element). 
Regarding claim 12, Songhosuk and Rizzo disclose the claimed invention of claim 11. Songhosuk  further discloses the pulverizing component ( See annotated Fig. 1 above “A”) is configured to impart compressing forces on the friable cosmetic solid (Abstract and Page 5/11 line 1-6, the examiner notes that by rotating the  press component  it st cavity during the grinding process with the pulverizing component “A”)   
Regarding claim 13, Songhosuk and Rizzo disclose the claimed invention of claim 11. Songhosuk  further discloses the pulverizing component  (See annotated Fig. 1 above, “A”) is configured to impart shearing forces on the friable cosmetic solid (Abstract and page 5/11 line 1-6, the examiner notes that by rotating the press component  it moves element 300 up and down inside element 100. This will result on shear force applied to the cosmetic solid inside the 1st cavity during the grinding process with the pulverizing component “A” ). 
Regarding claim 14, Songhosuk and Rizzo disclose the claimed invention of claim 10. Rizzo further teaches the enclosure component (Fig. 7, sifter 50)  comprises a sifter component (Fig. 7, 61) configured to sift the loose powder for application.  
Regarding claim 15, Songhosuk and Rizzo disclose the claimed invention of claim 10. Rizzo further teaches the enclosure component (Fig. 7, sifter 50) comprises a cover component (Fig. 7, 65)  characterized by at least an open position (Fig. 8, The sifter can be open by lifting the tab 70) and a closed position ( Fig. 5).  
Regarding claim 16, Songhosuk and Rizzo disclose the claimed invention of claim 15. Songhosuk further discloses the locking component component (Annotated Fig. 1 above, top lid) is configured to lock the cover component in the closed position ( The examiner notes that the top lid of Songhosuk is capable to lock the cover component (Fig. 7, 65)  of Rizzo) .
Regarding claim 17, Songhosuk and Rizzo disclose the claimed invention of claim 10. Songhosuk further discloses a storage space (see annotated Fig.1 below) component to store a cosmetic applicator (The examiner notes that the storage space below is capable to store a cosmetic applicator).

    PNG
    media_image3.png
    702
    690
    media_image3.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Songhosuk (KR101158910B1), Rizzo (US 6053183 A) as applied to claim 1, and further in view of Mecca et al (US 20190037999 A1).
 Regarding claim 4, The combination of Songhosuk and Rizzo disclose the claimed invention of claim 1, but does not explicitly disclose the press component comprises a textured press face.  
Mecca teaches a container for storage and dispensing loose powder ( Abstract) with textured surface (para. 0018) that enables the user to gather a desired amount of the cosmetic powder onto a cosmetic applicator. Specifically, the user is able to drag the cosmetic applicator along the textured surface of the multitiered sifting-dispenser 2 to 
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the combination of the press component face of Songhosuk and Rizzo device to have a textured surface that enables the user to gather a desired amount of the cosmetic powder onto a cosmetic applicator. Specifically, the user is able to drag the cosmetic applicator along the textured surface of the multitiered sifting-dispenser 2 to collect cosmetic powder onto, or remove cosmetic powder from, the cosmetic applicator.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772